'.By the Court.
1. Though the act of October 21, 1891, “to prescribe the method of granting charters to banking companies,” etc., in the first section thereof declares that “ all banking companies hereafter chartered in this State shall have and exercise the powers . . hereinafter specified,” the word “ hereafter ” should not be construed as having the effect of rendering the language inserted in the fourth section of the above act by the amendatory act of December 20, 1893, whereby liens are created in favor of banking companies for debts due to them by stockholders upon stock held by the latter, operative as to stock which had already been issued by a banking company, chartered under the provisions of the first act, prior to its amendment. Acts 1890-91, vol. 1, p. 172; Acts 1893, p. 78.
'2. The amending act could in no event restrict the negotiability of any stock which was in existence when it was passed.

Judgment reversed.


All the Justices concurring.